Exhibit 10.2

 

CONFIDENTIAL

 

Execution Version

 

 

 

 

 

 

 

 

 

 

INVESTOR RIGHTS AGREEMENT

dated as of January 3, 2017

among

China Jo-Jo Drugstores, Inc.,

CARERETAIL HOLDINGS LIMITED

and

CERTAIN OTHER PARTIES NAMED HEREIN

 

 

 

 

 

 

 

 

 

 





 

 

 

TABLE OF CONTENTS

 

Article 1

DEFINITIONS   Section 1.01  Definitions 1 Section 1.02  Other Definitional and
Interpretative Provisions 5     Article 2   CORPORATE GOVERNANCE   Section
2.01  Board Representation 6 Section 2.02  Investor Observer 7 Section
2.03  Expenses and Indemnification 7 Section 2.04  No Inconsistent Amendments 7
Section 2.05  Actions Requiring Consent by the Investor 7 Section 2.06  Action
Requiring Consent by the Founder Parties 8     Article 3   RIGHT OF FIRST
REFUSAL; TAG-ALONG RIGHTS; PREEMPTIVE RIGHTS; REGISTRATION RIGHTS   Section
3.01  General Transfer Restriction 9 Section 3.02  Right of First Refusal 9
Section 3.03  Tag-Along Rights 10 Section 3.04  Preemptive Rights 11 Section
3.05  Termination of Rights 12 Section 3.06  Registration Rights 12     Article
4   CERTAIN COVENANTS AND AGREEMENTS   Section 4.01  Additional Major
Shareholders 13 Section 4.02  Conflicting Agreements 13 Section
4.03  Performance of Company Obligations 13 Section 4.04  Information Rights 13
Section 4.05  Mirror Share Ownership in the VIE 13    

 



 ii

 

 

Article 5   MISCELLANEOUS   Section 5.01  Binding Effect; Assignability; Benefit
14 Section 5.02  Notices 14 Section 5.03  Severability 16 Section 5.04  Entire
Agreement 16 Section 5.05  Counterparts 16 Section 5.06  Descriptive Headings 16
Section 5.07  Amendment; Termination 16 Section 5.08  Governing Law 16 Section
5.09  Arbitration 16 Section 5.10  Expenses 16 Section 5.11  Further Assurances
16

 

Schedules and Exhibits

 

Schedule 1 REGISTRATION RIGHTS S-1 Exhibit A FORM OF JOINDER TO INVESTOR RIGHTS
AGREEMENT E-1

 

 iii

 

 

INVESTOR RIGHTS AGREEMENT

 

INVESTOR RIGHTS AGREEMENT, dated as of January 3, 2017 (this “Agreement”), among
(1) China Jo-Jo Drugstores, Inc., a company incorporated under the laws of the
State of Nevada (the “Company”), (2) Hangzhou Jiuzhou Grand Pharmacy Chain Co.,
Ltd. (杭州九洲大药房连锁有限公司), a company organized under the laws of the PRC (“Jiuzhou
Grand Pharmacy” or the “VIE”), (3) Lei Liu (“Mr. Liu”), (4) Li Qi (“Ms. Qi,” and
together with Mr. Liu, the “Founders”), (5) Super Marvel Limited, a company
incorporated under the laws of the British Virgin Islands (“Founders SPV,” and
together with the Founders, the “Founder Parties”) and (6) CareRetail Holdings
Limited, an exempt company organized under the laws of the Cayman Islands (the
“Investor”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated as of January 3,
2017 (the “Investment Agreement”), between the Company and the Investor, the
Investor has agreed to acquire certain Company Securities (as defined below);
and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Investment Agreement, the parties hereto desire to enter into this Agreement
to govern certain of their rights, duties and obligations after consummation of
the transactions contemplated by the Investment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

Article 1

DEFINITIONS

 

Section 1.01  Definitions. (a) As used in this Agreement, the following terms
have the following meanings:

 

“Adverse Person” means such Persons that is either (i) a Person listed (during
any of the three completed calendar years prior to the date of determination) in
China Medicine Retail Company Top 100 (中国医药零售企业100强排名) published by the Ministry
of Commerce of the PRC or (ii) a Person listed (during any of the three
completed calendar years prior to the date of determination) in China Medicine
Store Chains Comprehensive Capabilities Top 100 (中国连锁药店综合实力百强榜) published by the
21st Century Medicine Store (21世纪药店), as well as any Associate or Subsidiary of
such Persons in clauses (i) or (ii),

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings.

 



 1 

 

 

“Aggregate Ownership” means, with respect to any Person, the total number of
Common Stock Equivalents which are, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, held by such
Person (including any of its Permitted Transferees) as of the date of such
calculation.

 

“Aggregate Ownership Percentage” means, with respect to the Investor, at the
time of determination, the quotient (expressed as a percentage) obtained by
dividing (i) the Aggregate Ownership held by the Investor by (ii) the Aggregate
Ownership of all holders of Common Stock.

 

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.

 

“Articles and Bylaws” means the Articles of Incorporation and Bylaws of the
Company in effect from time to time.

 

“Associate” means, with respect to any Person, any other Person (together with
any individual, firm, corporation, partnership, trust and incorporated or
unincorporated association controlling it, controlled by it or under the same
control with it) which, directly or indirectly, through voting securities or
contractual arrangements or otherwise, (i) holds or has the right to acquire 25%
or more of the capital stock, either in terms of economic interests or voting
power, of the Person specified; (ii) is the single largest shareholder of the
Person specified, or (iii) has the power to appoint or nominate or designate at
least one-third of the members of the board of directors (or other equivalent
authority, as applicable) or one-third or more of the senior executive officers
of the Person specified.

 

“Board” means the board of directors of the Company.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York, Hong Kong or the PRC are authorized or
required by Applicable Law to close.

 

“Change of Control” means the occurrence of (i) the consummation of any
transaction or series of related transactions (including, without limitation,
any merger, consolidation or other business combination), the result of which is
that any Person or group becomes the beneficial owner, directly or indirectly,
of more than 50% of the then outstanding number of shares of the Company’s
Common Stock Equivalents or voting rights; (ii) the consummation of any
transaction or series of related transactions (including, without limitation,
any merger, consolidation or other business combination), the result of which is
that any Person or group acquires the power to appoint and/or remove all or the
majority of the members the Board, in each case whether obtained directly or
indirectly, and whether obtained by ownership of capital, the possession of
voting rights, contract or otherwise; (iii) any sale or disposition by the
Company or any of its Subsidiaries, directly or indirectly, of all or
substantially all of its assets; or (iv) an exclusive licensing of all or
substantially all of the intellectual property of the Company or any of its
Subsidiaries to any third party.

 



 2 

 

 

“Closing” means the consummation of the transactions contemplated by the
Investment Agreement.

 

“Common Stock” means common stock, par value US$0.001 per share, in the share
capital of the Company and any other security into which such Common Stock may
hereafter be converted or changed.

 

“Common Stock Equivalents” means (i) with respect to Common Stock, the number of
Common Stock and (ii) with respect to any Company Securities that are
convertible into or exchangeable for Common Stock, the number of Common Stock
issuable in respect of the conversion or exchange of such securities into Common
Stock.

 

“Company Securities” means (i) Common Stock, (ii) Preferred Stock, (iii)
securities convertible into or exchangeable for Common Stock or Preferred Stock,
(iv) any options, warrants or other rights to acquire Common Stock or Preferred
Stock and (v) any depository receipts or similar instruments issued in respect
of Common Stock or Preferred Stock.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any rules and regulations promulgated thereunder.

 

“Governmental Authority” means any international, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

 

“Investor Nominee Shareholder” means such individual(s) as designated by the
Investor to hold equity interests in the VIE.

 

“Onshore Restructuring” means the transfer of all operations and assets of
Jiuzhou Grand Pharmacy, a variable interest entity controlled by the Company, to
the Company and/or its designated wholly-owned Subsidiaries, subject to and
conditional upon such terms as agreed to by the Company and the Purchaser.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Government Entity.

 

“PRC” means the People’s Republic of China, but, for the purposes of this
Agreement, shall not include Hong Kong, the Macau Special Administrative Region
or Taiwan.

 

“Preferred Stock” means preferred stock, par value US$0.001 per share, in the
share capital of the Company and any other security into which such Preferred
Stock may hereafter be converted or changed.

 

“Securities” means any shares, stocks, debentures, funds, bonds, notes or any
rights, warrants, options or interests in respect of any of the foregoing or any
other derivatives or instruments having similar economic effect.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 



 3 

 

 

“Shareholder” means at any time, any Person who is a record holder of Company
Securities.

 

“Subsidiary” means, with respect to a Person, any entity of which a majority of
the outstanding equity securities or other ownership interests representing a
majority of the outstanding equity interests or otherwise having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person.
For the avoidance of doubt, the Subsidiaries of the Company shall include any
variable interest entity over which the Company or any of its Subsidiaries
effects control pursuant to contractual arrangements and which is consolidated
with the Company in accordance with generally accepted accounting principles
applicable to the Company.

 

“Tag-Along Portion” means, for any Tag-Along Sale, the number of Company
Securities (rounded to the nearest whole number) equal to (i) the Aggregate
Ownership of the Investor immediately prior to such Tag-Along Sale multiplied by
(ii) a fraction the numerator of which is the number of Company Securities
proposed to be sold by the Tag-Along Seller in such Tag-Along Sale and the
denominator of which is the Aggregate Ownership of the Tag-Along Seller
immediately prior to such Tag-Along Sale.

 

“Third Party” means, with respect to a proposed Transfer of Company Securities
by a Person, any Person who is not a Permitted Transferee of such Person.

 

“Transaction Documents” mean this Agreement, the Investment Agreement, and each
of the other agreements and documents entered into or delivered by the parties
hereto in connection with the transactions contemplated by the Investment
Agreement.

 

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to, directly or indirectly, sell, assign, dispose of, exchange, pledge,
encumber, hypothecate or otherwise transfer such Company Securities or any
participation or interest therein, whether directly or indirectly (including
pursuant to a derivative transaction or a transfer of ownership or beneficial
interests in a direct or indirect holder of such Company Securities), or agree
or commit to do any of the foregoing and (ii) when used as a noun, a direct or
indirect sale, assignment, disposition, exchange, pledge, encumbrance,
hypothecation, or other transfer of such Company Securities or any participation
or interest therein or any agreement or commitment to do any of the foregoing.

 

“U.S.” means the United States of America.

 

(b)  Each of the following terms is defined in the Section set forth opposite
such term:

  

Term Section Agreement Preamble Cause Section 2.01(d) Company Preamble Exercise
Notice Section 3.04(b) Founder Parties Preamble, Preamble Founders Preamble
Founders SPV Preamble

 



 4 

 

 

HKIAC Section 5.09 Investment Agreement Recitals Investor Preamble Investor
Director Section 2.01(a) Investor Observer Section 2.02 Issuance Notice Section
3.04(a) Mr. Liu Preamble, Preamble Ms. Qi Preamble Offer Section 3.02(a) Offer
Notice Section 3.02(a) Offer Period Section 3.02(b) Offer Price Section 3.02(a)
Offered Securities Section 3.02(a) Offeree Section 3.02(a) Permitted Transferee
Section 4.01 ROFR Offer Section 3.02(b) ROFR Seller Section 3.02(a) Rules
Section 5.09 Subject Securities Section 3.04(a) Subscriber Section 3.04(a)
Tag-Along Notice Section 3.03(a) Tag-Along Response Notice Section 3.03(b)
Tag-Along Right Section 3.03(b) Tag-Along Sale Section 3.03(a) Tag-Along Seller
Section 3.03(a)

 

Section 1.02  Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Clauses, Annexes, Exhibits and
Schedules are to Articles, Sections, Clauses, Exhibits and Schedules of this
Agreement unless otherwise specified. All Annexes, Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Exhibit or Schedule but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any Person include the successors and permitted assigns of that Person.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively. References to “law”, “laws” or
to a particular statute or law shall be deemed also to include any and all
Applicable Law. References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder. References to “dollars” or “$” shall refer to U.S. dollars.
References from or through any date mean, unless otherwise specified, from and
including or through and including, respectively.

 



 5 

 

 

Article 2

CORPORATE GOVERNANCE

 

Section 2.01 Board Representation. (a) The Investor shall be entitled to
designate at least one (1) director to the Board (such director, or such other
individual who may be designated by the Investor from time to time, the
“Investor Director”), and the Company shall promptly cause, and the Founder
Parties shall promptly cause and otherwise agree not take any action to prevent,
the appointment or election of such Investor Director to the Board, including,
convening a meeting of the Board pursuant to the Articles and Bylaws and
appointing such Investor Director to the Board, and in the case of an election,
(i) nominating such individual to be elected as a director as provided herein,
(ii) recommending to the Shareholders the election of such Investor Director to
the Board in any meeting of Shareholders to elect directors, (iii) including
such nomination and recommendation regarding such individual in the Company’s
notice for any meeting of Shareholders to elect directors, (iv) if necessary,
expanding the size of the Board in order to appoint the Investor Director, and
(v) in the case of the Founder Parties, vote for electing the Investor Director
to the Board in any meeting of Shareholders to elect director(s).

 

(b)  In the event of the death, disability, retirement, removal or resignation
of the Investor Director (or any other vacancy created by removal thereof), the
Investor shall have the exclusive right to designate a replacement to fill such
vacancy and serve on the Board, and the Company shall cause the Board to appoint
such individual to the Board (who shall, following such appointment, be the
Investor Director for purposes of this Agreement). Each Founder Party shall take
any required actions to cause and otherwise agrees not to take any action to
prevent any such appointment.

 

(c)  At any meeting of the Board or any annual general or other meeting of the
Shareholders that may be held from time to time at which the Investor Director
is up for re-appointment to the Board, the Company shall cause the Board to
re-appoint the Investor Director to serve on the Board and shall use best
efforts to ensure that the Investor Director is re-appointed by the Shareholders
to the Board pursuant to the terms of the Articles and Bylaws and any Applicable
Law, and the Founder Parties shall vote for, and not take any action to prevent,
the re-appointment of such Investor Director to the Board.

 

(d)  Each of the Founder Parties agrees that, if at any time it is then entitled
to vote for the removal of directors from the Board, it shall not vote, or cause
to be voted, or execute proxies or written consents, as the case may be, and the
Company agrees that it shall not take any action, in favor of the removal of the
Investor Director unless such removal shall be for Cause. Removal for “Cause”
shall mean removal of a director because of such director’s (i) willful
misconduct that is materially injurious, monetarily or otherwise, to the Company
or any of its Subsidiaries, (ii) conviction for, or guilty plea to, a felony or
a crime involving moral turpitude or (iii) abuse of illegal drugs or other
controlled substances or habitual intoxication.

 

(e)  The Investor shall be entitled to nominate and appoint the same or similar
proportion of directors to the boards of directors of Jiuzhou Grand Pharmacy,
Zhejiang Jiuxin Medicine Co., Ltd. (浙江九欣医药有限公司) and all other Subsidiaries (that
are material operating entities of the Company) as the Investor is entitled to
appoint to the Board, so far as it is permitted by Applicable Law.

 



 6 

 

 

Section 2.02  Investor Observer. If at any time the Investor Director is not a
member of any committee of the Board (including without limitation, the audit
committee, the compensation committee and the nominating and corporate
governance committee), the Investor shall be entitled to appoint the Investor
Director as a non-voting observer to any such committee of the Board (acting in
such capacity, the “Investor Observer”). The Investor Observer shall be entitled
to attend all meetings of, observe all deliberations of, and receive copies of
materials provided to, any such committees, provided that such Investor Observer
shall have no voting rights with respect to actions taken or elected not to be
taken by any such committees.

 

Section 2.03  Expenses and Indemnification. The Company agrees to reimburse the
Investor Director for all reasonable out-of-pocket expenses incurred in
connection with the performance of his or her services as an Investor Director,
including without limitation reasonable out-of-pocket expenses incurred in
attending meetings of the Board or any committee thereof, to the same extent as
other members of the Board, and the Company shall indemnify and hold harmless
the Investor Director under indemnification arrangements and director and
officer insurance coverage equivalent to such arrangements and insurance
coverage applicable to all non-employee directors of the Company or to which all
non-employee directors of the Company are entitled to receive.

 

Section 2.04  No Inconsistent Amendments. For so long as the Investor has the
right to designate an Investor Director, the Company shall not amend its
Articles and Bylaws in any manner (or take any similar action), and the Founder
Parties agree not to take any action, that would adversely affect in any
material respect the Investor’s rights under this ‎Article 2 or the Company’s
ability to comply with its obligations under this ‎Article 2.

 

Section 2.05  Actions Requiring Consent by the Investor. Notwithstanding
anything in this Agreement to the contrary, without the prior written approval
of the Investor, to the extent permitted by Applicable Law, (x) the Company
shall not take, and shall cause each of its Subsidiaries not to take, any action
(including any action by its board of directors or any committee thereof or any
action at a meeting of their shareholders or otherwise) with respect to, (y)
each of the Founder Parties shall not vote any of their Company Securities or
execute proxies or written consents, as the case may be, in favor of (as
applicable), and (z) each Founder Party (with respect to ‎(c), ‎(d), ‎Error!
Reference source not found. and (m) below only) shall not take any action with
respect to, the entry into, engagement or participation in, any of the following
matters:

 

(a)  any Change of Control with, involving or to any Adverse Person;

 

(b)  any authorization, designation or issuance of Preferred Stock, any issuance
of Company Securities to any Adverse Person, any issuance of any equity
securities by any Subsidiary of the Company or any sale or transfer of any
equity securities of any Subsidiary of the Company;

 

(c)  any Transfer (other than Transfers that are open market transactions) of
any Company Securities held or beneficially owned by any Founder Party to an
Adverse Person;

 

(d)  any Transfer of any equity securities held or beneficially owned by the
Company or any Founder Party in any Subsidiary of the Company, directly or
indirectly, to an Adverse Person;

 



 7 

 

 

(e)  any adoption, amendment or repeal of any provision of the articles of
incorporation, bylaws, memorandum and articles of association or other
equivalent constitutional document of the Company or any of the Subsidiaries of
the Company;

 

(f)  any purchase or disposition of the business or assets of the Company or of
any of the Subsidiaries of the Company in excess of US$500,000 individually or
in the aggregate in a twelve (12)-month period;

 

(g)  any transaction, in excess of US$500,000 individually or in the aggregate
in a twelve (12)-month period, between (A) the Company or any of the
Subsidiaries of the Company and (B) the Company’s or any of its Subsidiaries’
shareholders, directors, officers, employees, or other insiders, or any Founder,
or any of the foregoing Persons’ family members or Affiliates;

 

(h)  entry into any agreement by the Company, any of the Subsidiaries of the
Company (including without limitation the VIE) or any of the Founder Parties in
relation to the Onshore Restructuring;

 

(i)   declare or pay any dividend on, or make any distributions relating to, any
Company Securities or redeem, purchase or acquire for value any Company
Securities, other than purchases, redemptions or other acquisitions of such
Company Securities in connection with any employment contract, benefit plan or
other similar arrangement with or for the benefit of employees, officers,
directors or consultants;

 

(j)   distribute (by way of dividend, share distribution, exchange, redemption,
recapitalization or similar transaction) securities of any entity holding a
significant portion of the assets and business of the Company or any of its
Subsidiaries, including by way of spin-off, split-off or other distribution
transaction;

 

(k)  enter into, or permit any Subsidiary of the Company to enter into, any
agreement, or any modification or amendment to an existing agreement, which, in
the absence of a default under such agreement, would by its terms prevent the
Company from fully performing its obligations under this Agreement;

 

(l)   incur any indebtedness in excess of US$2,000,000 individually or in the
aggregate in a twelve (12)-month period, except as permitted under the terms of
any credit facility then in place, renewing existing credit facilities in
similar terms, or as provided in the Company’s annual business plan; or

 

(m)    approve, authorize or enter into any agreement with respect to any of the
foregoing.

 

Section 2.06  Action Requiring Consent by the Founder Parties. Notwithstanding
anything in this Agreement to the contrary, without the prior written approval
of the Founder Parties, to the extent permitted by Applicable Law, the Investor
shall not Transfer any Company Securities held or beneficially owned by it to an
Adverse Person; provided that the foregoing restriction on Transfer in this
Section 2.06 shall not apply to open market transactions.

 



 8 

 

 

Article 3 

 

RIGHT OF FIRST REFUSAL; TAG-ALONG RIGHTS; PREEMPTIVE RIGHTS; REGISTRATION RIGHTS

 

Section 3.01  General Transfer Restriction. Each Founder Party agrees that it
shall not Transfer any Company Securities (or solicit any offers in respect of
any Transfer of any Company Securities), except in compliance with applicable
law and the terms and conditions of this Agreement (including for the avoidance
of doubt the provisions of ‎Section 3.02 and ‎Section 3.03). Any attempt to
Transfer any Company Securities not in compliance with this Agreement shall be
null and void, and the Company shall not, and shall cause any transfer agent or
registrar not to, give any effect in the Company’s share register or equivalent
documents to such attempted Transfer, and no party hereto, including the
Company, shall otherwise recognize any such Transfer, sale or issuance or change
in beneficial ownership of the Company. Each Founder Party further agrees not to
circumvent or otherwise avoid the transfer restrictions or intent thereof set
forth in this Agreement, whether by holding any Company Securities indirectly
through another Person (including a holding company) or by causing or effecting,
directly or indirectly, the Transfer or issuance of any Company Securities by
any such Person (including a holding company), or otherwise.

 

Section 3.02  Right of First Refusal.

 

(a)  If, any Founder Party receives from or otherwise negotiates with a Third
Party an offer to purchase any or all of the Company Securities owned or held by
such Founder Party (an “Offer”) and such Founder Party (the “ROFR Seller”)
intends to pursue the Transfer of such Company Securities to such Third Party,
such ROFR Seller shall give notice (an “Offer Notice”) to the Investor (the
“Offeree”), that such ROFR Seller desires to accept the Offer and that sets
forth the number and kind of Company Securities (the “Offered Securities”), the
price per share that such ROFR Seller proposes to be paid for such Offered
Securities (the “Offer Price”) and all other material terms and conditions of
the Offer.

 

(b)  The giving of an Offer Notice to the Offeree shall constitute an offer by
such ROFR Seller to Transfer all or any part of the Offered Securities to the
Offeree at the Offer Price and on the other terms set forth in the Offer Notice
(the “ROFR Offer”). Such ROFR Offer shall be irrevocable for twenty (20)
Business Days after receipt of such Offer Notice by the Offeree (“Offer
Period”). The Offeree shall have the right to accept such ROFR Offer within the
Offer Period by giving an irrevocable notice of acceptance to such ROFR Seller.
If the Offer Notice specifies (i) a form of consideration other than cash, a
cash equivalent or a promissory note, the ROFR Offer may be accepted by the
Offeree for a payment, in lieu of such form of consideration, of cash in an
amount equal to the fair market value of such consideration and (ii) a form of
consideration consisting of a promissory note, the promissory note of the
Offeree shall be deemed the equivalent of the promissory note specified in the
Offer Notice. If the Offeree fails to notify the ROFR Seller prior to the
expiration of the Offer Period, it shall be deemed to have declined the ROFR
Offer.

 

(c)  If the Offeree elects to purchase any of the Offered Securities, the
Offeree shall purchase and pay, by wire transfer of immediately available funds
to an account designated by the ROFR Seller, for all Offered Securities within
twenty (20) Business Days after the date on which all such Offered Securities
have been accepted; provided that, if the Transfer of such Offered Securities is
subject to any prior regulatory approval, the time period during which such
Transfer may be consummated shall be extended until the expiration of five (5)
Business Days after all such approvals shall have been received, but in no event
shall such period be extended for more than an additional ninety (90) days
without the consent of the ROFR Seller.

 



 9 

 

 

(d)  Upon the earlier to occur of (i) rejection (or deemed rejection) of the
ROFR Offer in full by the Offeree and (ii) the failure to obtain any required
consent or regulatory approval for the purchase of the Offered Securities to be
purchased by the Offeree within the time period specified above, the ROFR Seller
shall, subject to ‎Section 3.03, have a 60-day period during which to effect a
Transfer to the Third Party making the Offer of any or all of the Offered
Securities on substantially the same or more favorable (as to the ROFR Seller)
terms and conditions as were set forth in the Offer Notice at a price not less
than the Offer Price; provided that (i) such Third Party shall have agreed in
writing to be bound by the terms of this Agreement and (ii) the Transfer to such
Third Party is not in violation of applicable federal, state or foreign
securities laws. If the ROFR Seller does not consummate the Transfer of the
Offered Securities in accordance with the foregoing time limitation, then the
right of the ROFR Seller to Transfer such Offered Securities shall terminate and
the ROFR Seller shall again comply with the procedures set forth in this Section
with respect to any proposed Transfer of Company Securities to a Third Party.

 

Section 3.03  Tag-Along Rights.

 

(a)  If any Founder Party proposes to Transfer any Company Securities in a
number that is equal to or exceeds ten percent (10%) of the Company Securities
held by all Founder Parties (the “Tag-Along Seller”, and such transaction, a
“Tag-Along Sale”), the Tag-Along Seller shall provide the Investor with written
notice (the “Tag-Along Notice”) of the number and class of Company Securities
proposed to be sold by the Tag-Along Seller, the consideration for which the
Transfer is proposed to be made, and all other material terms and conditions of
such proposed Transfer, and shall offer the Investor the opportunity to
participate in such Transfer in accordance with this Section.

 

(b)  Upon receipt of a Tag-Along Notice, the Investor shall have the right (a
“Tag-Along Right”), exercisable by written notice (a “Tag-Along Response
Notice”) given to the Tag-Along Seller within a period of time equal to the
Offer Period, to request that the Tag-Along Seller include in the proposed
Transfer up to a number of Company Securities representing the Investor’s
Tag-Along Portion; provided that, in the event such proposed Transfer represents
or would result in a Change of Control, the Investor shall have the right to
include all (100%) of its Company Securities in such proposed Transfer. Each
Tag-Along Response Notice shall include wire transfer or other instructions for
payment to the Investor of any consideration for the Company Securities being
transferred in such Tag-Along Sale. If at the end of the exercise period, the
Investor shall not have elected to participate in the Tag-Along Sale, the
Investor shall be deemed to have waived its Tag-Along Right with respect to such
Tag-Along Sale.

 

(c)  If the Tag-Along Seller has not completed the Transfer of all Company
Securities proposed to be sold by the Tag-Along Seller and the Investor on the
same terms and conditions set forth in the Tag-Along Notice within 90 days of
receipt of the Tag-Along Response Notice, all the restrictions on sale contained
in this Agreement or otherwise applicable at such time with respect to such
Company Securities shall continue in effect.

 



 10 

 

 

(d)  With respect to any Tag-Along Sale in which the Investor has elected to
participate, the Investor shall only be required to (i) make customary
representations and warranties with respect to its ownership of the Company
Securities being Transferred in the Tag-Along Sale and its ability to legally
convey title thereto (for the avoidance of doubt, the Investor shall not be
required to make any other representations or warranties), (ii) provide an
indemnity with respect to the representations and warranties that are provided
by the Investor pursuant to clause ‎(i) above, which indemnity shall be limited
to no more than the Investor’s amount of proceeds actually received by the
Investor in the Tag-Along Sale; (iii) make such covenants and enter into such
definitive agreements as are customary for transactions of the nature of the
proposed sale, (iv) bear the Investor’s proportionate share of any escrows,
holdbacks, indemnities or adjustments in purchase price related to the
indemnities that are provided by the Investor pursuant to clause ‎(ii) above,
and (v) pay its pro rata share (based on the number of Company Securities
Transferred) of expenses incurred in connection with any consummated Tag-Along
Sale to the extent such expenses are incurred for the benefit of the Tag-Along
Seller and the Investor and such expenses are not otherwise paid by the Company
or another Person, provided that that the Investor shall not be obligated to pay
for any expenses incurred in connection with any Tag-Along Sale that is not
consummated.

 

(e)  Promptly after the consummation of the Tag-Along Sale, the Tag-Along Seller
shall (i) notify the Investor thereof, (ii) remit, or cause to be remitted, to
the Investor the total consideration for the Company Securities of the Investor
sold pursuant thereto less the Investor’s pro rata share of any escrows,
holdbacks or adjustments in purchase price and any transaction expenses as
determined in accordance with Section 3.03(d), with the cash portion of the
purchase price paid by wire transfer of immediately available funds in
accordance with the wire transfer instructions in the Tag-Along Response Notice
and (iii) furnish such other evidence of the completion and the date of
completion of such transfer and the terms thereof as may be reasonably requested
by the Investor. To the extent the Person that acquired the Investor’s Company
Securities pursuant to the Tag-Along Sale has not remitted the consideration
payable to the Investor upon the consummation of the Tag-Along Sale or remitted
any additional consideration payable upon the release of any escrows, holdbacks
or adjustments in purchase price, the Tag-Along Seller shall take all actions
reasonably within its control to cause the Person that acquired the Investor’s
Company Securities pursuant to the Tag-Along Sale to promptly remit any such
consideration payable to the Investor upon consummation of the Tag-Along Sale
and promptly remit any additional consideration payable upon the release of any
escrows, holdbacks or adjustments in purchase price.

 

Section 3.04  Preemptive Rights. (a) Subject to ‎Section 3.04(e), the Company
shall, or shall cause its Subsidiaries, as the case may be, to give the Investor
notice (an “Issuance Notice”) of any proposed issuance by the Company of any
Company Securities (together, “Subject Securities”) at least twenty (20)
Business Days prior to the proposed issuance date. The Issuance Notice shall
specify the price at which such Subject Securities are to be issued, the Person
to which the Subject Securities shall be issued (the “Subscriber”) and the other
material terms of the issuance. Subject to ‎Section 3.04(e), the Investor shall
be entitled to purchase up to an amount equal to its Aggregate Ownership
Percentage (determined immediately before giving effect to the issuance)
multiplied by the Subject Securities proposed to be issued, at the price and on
the terms specified in the Issuance Notice.

 



 11 

 

 

(b)  The Investor may elect to purchase any or all of the amount equal to its
Aggregate Ownership Percentage multiplied by the Subject Securities specified in
the Issuance Notice by delivering written notice to the Company (each, an
“Exercise Notice”) of its election to purchase such Subject Securities within
ten (10) Business Days following receipt of the Issuance Notice, specifying the
number (or amount) of Subject Securities to be purchased by the Investor and
shall constitute exercise by the Investor of its rights under this Section and a
binding agreement of the Investor to purchase, at the price and on the terms
specified in the Issuance Notice, the number (or amount) of Subject Securities
specified in the Exercise Notice. If, at the termination of such 10-Business-Day
period, the Investor shall not have delivered an Exercise Notice to the Company,
the Investor shall be deemed to have waived all of its rights under this
‎Section 3.04 with respect to the purchase of such Subject Securities.

 

(c)  The Company or the applicable Subsidiary of the Company, as the case may
be, shall have sixty (60) days from the date of the Issuance Notice to
consummate the proposed issuance of any or all of such Subject Securities that
the Investor has not elected to purchase to the Subscriber at the price and upon
terms that are not less favorable to the Company or such Subsidiary, as the case
may be, than those specified in the Issuance Notice; provided that, if such
issuance is subject to regulatory approval, such 60-day period shall be extended
until the expiration of five (5) Business Days after all such approvals have
been received, but in no event later than ninety (90) days from the date of the
Issuance Notice. If the Company or the applicable Subsidiary of the Company, as
the case may be, proposes to issue any such Subject Securities after such 60-day
(or 90-day) period, it shall again comply with the procedures set forth in this
‎Section 3.04.

 

(d)  At the consummation of the issuance of such Subject Securities, the Company
shall issue upon the written request of the Investor, certificates representing
the Subject Securities to be purchased by the Investor registered in the name of
the Investor, against payment by the Investor of the purchase price for such
Subject Securities in accordance with the terms and conditions as specified in
the Issuance Notice.

 

(e)  Notwithstanding the foregoing, the Investor shall not be entitled to
purchase Subject Securities as contemplated by this ‎Section 3.04 in connection
with any grant of options, restricted shares, performance units or the issuance
of any Subject Securities pursuant to the exercise of share options, restricted
shares or performance units granted (whether prior to, on or after the date of
this Agreement), pursuant to any duly approved equity compensation, share
purchase or share option plans of the Company in effect from time to time
established for the purpose of retaining and compensating employees,
consultants, directors and other service providers of the Company.

 

Section 3.05  Termination of Rights. In the event that, any time after the date
hereof, (i) the Aggregate Investor Ownership Percentage is less than 10% and
(ii) the Investor has Transferred to third part(y)(ies) over 50% of the Company
Securities purchased by the Investor pursuant to Investment Agreement, the
Investor’s and the Founder Parties’ rights under ‎ Section 2.01, Section 2.02,
Section 2.03, Section 2.04, Section 2.05, Section 2.06, Section 3.02, ‎Section
3.03 and ‎Section 3.04 shall automatically terminate and be of no further force
and effect. Notwithstanding the foregoing, in the event the Aggregate Investor
Ownership Percentage is less than 5%, the Investor’s rights under Section 2.01,
Section 2.02, Section 2.03 and Section 2.04 shall automatically terminate and be
of no further force and effect.

 

Section 3.06  Registration Rights. The Investor shall have the rights, and the
Company shall have the obligations, set forth in Schedule 1 hereto, provided
that the rights of the Investor under Clauses ‎3, ‎4 and ‎5 of Schedule 1 shall
(i) not be exercised until the first day of the seventh months from the Closing
and (ii) terminate and be of no further force and effect at the earlier of (x)
the fifth anniversary of the date hereof and (y) such time at which all
Registrable Securities held by the Investor (and any Associate of the Investor
with whom the Investor must aggregate its sales under Rule 144 of the Securities
Act) proposed to be sold may be sold under Rule 144 of the Securities Act in any
ninety (90)-day period without registration in compliance with Rule 144 of the
Securities Act.

 



 12 

 

 

Article 4

CERTAIN COVENANTS AND AGREEMENTS

 

Section 4.01  Additional Major Shareholders. The Investor agrees to cause any
Affiliate to which it has validly Transferred any Company Securities on or after
the date of this Agreement in compliance with the terms of this Agreement (and
who is not a party hereto) to execute and deliver to the Company and each other
party hereto, a Joinder Agreement in the form of Exhibit A hereto (each such
Transferee, a “Permitted Transferee”).

 

Section 4.02  Conflicting Agreements. The Company and each Founder Party agrees
that it shall not (i) enter into any agreement or arrangement of any kind with
any Person with respect to any Company Securities inconsistent with the
provisions of this Agreement or for the purpose or with the effect of denying or
reducing the rights of the Investor under this Agreement or (ii) act, for any
reason, as a member of a group or in concert with any other Person in connection
with the transfer or voting of its Company Securities in any manner that is
inconsistent with the provisions of this Agreement or for the purpose or with
the effect of denying or reducing the rights of the Investor under this
Agreement.

 

Section 4.03  Performance of Company Obligations. Without limitation of any
provision of this Agreement, the Founder Parties shall take all reasonably
necessary actions to cause the Company to perform and comply with its
obligations under this Agreement.

 

Section 4.04  Information Rights.

 

(a)  The Company shall afford the Investor and its directors, officers,
employees, auditors and advisors, upon reasonable notice, reasonable access to
the offices, properties and books and records and management of the Company and
its Subsidiaries; provided, however, that any such access shall be conducted at
the Investor’s expense, during normal business hours and in such a manner as not
to interfere with the normal operations of the Company or its Subsidiaries.

 

Section 4.05  Mirror Share Ownership in the VIE.

 

(a)  In the event that the Onshore Restructuring has not been completed to the
reasonable satisfaction of the Investor within twelve (12) months after the date
hereof and when requested in writing by the Investor, the Company, the VIE and
the Founder Parties shall promptly procure (i) the acquisition of such
percentage of the total equity interest of Jiuzhou Grand Pharmacy as equal to
the Aggregate Ownership Percentage, by the Investor Nominee Shareholder, for
nominal consideration, (ii) the filing and registration in any required
Governmental Authority for the change of the shareholders of Jiuzhou Grand
Pharmacy recording the Investor Nominee Shareholder as the shareholder of
Jiuzhou Grand Pharmacy holding such percentage of the total equity interest of
Jiuzhou Grand Pharmacy as equal to the Aggregate Ownership Percentage, (iii) the
execution of the restated controlling documents by all parties thereto, which
restated controlling documents shall be prepared by the Investor, to the
reasonable satisfaction of the Company, and (iv) the filing of the
aforementioned restated controlling documents in any required Governmental
Authority.

 



 13 

 

 

(b)  In the event that, any time after the date hereof, (i) the Aggregate
Investor Ownership Percentage is less than 10% and (ii) the Investor has
Transferred to third part(y)(ies) over 50% of the Company Securities purchased
by the Investor pursuant to Investment Agreement, the Investor’s rights under
‎Section 4.05 shall automatically terminate and be of no further force and
effect.

 

Article 5

MISCELLANEOUS

 

Section 5.01  Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns.

 

(b)  Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party without
the prior written consent of the other parties hereto; provided that except as
otherwise specified herein, the Investor may assign any right, remedy,
obligation or liability arising under this Agreement or by reason hereof to any
of its Affiliates that executes and delivers to each party hereto a Joinder
Agreement in the form of Exhibit A hereto.

 

(c)  Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

Section 5.02  Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

 

if to the Company, to:

 

China Jo-Jo Drugstores, Inc.

Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd. 

(杭州九洲大药房连锁有限公司)
1st Floor, Yuzheng Plaza, No. 76, 

Yuhuangshan Road Hangzhou, Zhejiang Province 

People’s Republic of China 

Zip Code: 310002
Attention: Lei Liu, c/o: Ming Zhao 

Facsimile: 0571-88219579
E-mail: hz.liulei@163.com; frank.zhao@jojodrugstores.com

 



 14 

 

 

with a copy (which shall not constitute notice) to:

 

Pryor Cashman LLP
7 Times Square, New York, NY 10036
Attention: Elizabeth Fei Chen, Esq.
Facsimile: 212-798-6366
E-mail: echen@pryorcashman.com

 

if to any Founder Party, to:

 

Hangzhou Jiuzhou Grand Pharmacy Chain Co., Ltd.

(杭州九洲大药房连锁有限公司)

1st Floor, Yuzheng Plaza, No. 76, 

Yuhuangshan Road Hangzhou, Zhejiang Province 

People’s Republic of China 

Zip Code: 310002
Attention: Mr. Lei Liu, Ms. Li Qi

Facsimile: 0571-88219579
E-mail: hz.liulei@163.com

 

if to the Investor, to

 

CareRetail Holdings Limited
Suite 1608, One Exchange Square,

8 Connaught Place, Central, Hong Kong
Attention: Dai Feng
Facsimile: +852-2179 1900
E-mail: dai@carecapitalpartners.com

 

with copies (which shall not constitute notice) to:

 

Legal@hillhousecap.com; and 

 

Skadden, Arps, Slate, Meagher & Flom LLP
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central
Hong Kong
Attention: Z. Julie Gao
Facsimile: +852.3910.4863
E-mail: julie.gao@skadden.com

 

or such other address or facsimile number as the parties may hereafter specify
by notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

 



 15 

 

 

Section 5.03  Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 5.04  Entire Agreement. This Agreement and the other Transaction
Documents constitutes the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 

Section 5.05  Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures in the
form of facsimile or electronically imaged “PDF” shall be deemed to be original
signatures for all purposes hereunder.

 

Section 5.06  Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

Section 5.07  Amendment; Termination. (a) The provisions of this Agreement may
be amended or modified only upon the prior written consent of all parties
hereto. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(b)  This Agreement shall terminate and be of no further force and effect upon
the Investor and its Affiliates ceasing to own any Company Securities acquire;
provided that the provisions of this Article shall survive any termination of
this Agreement.

 

Section 5.08  Governing Law. This Agreement, the rights and obligations of the
parties hereto, and all claims or disputes relating hereto, shall be governed by
and construed in accordance with the law of the State of New York.

 

Section 5.09  Arbitration. Any dispute, controversy or claim arising out of or
relating to this Agreement, including, but not limited to, any question
regarding the breach, termination or invalidity thereof shall be finally
resolved by arbitration in Hong Kong in accordance with the administered rules
(the “Rules”) of the Hong Kong International Arbitration Centre (the “HKIAC”) in
force at the time of commencement of the arbitration, which Rules are deemed to
be incorporated by reference into this Section. The number of arbitrators shall
be three and shall be selected in accordance with the Rules. All selections
shall be made within thirty (30) days after the selecting party gives or
receives, as the case may be, the demand for arbitration. The seat of the
arbitration shall be in Hong Kong and the language to be used shall be English.
Any arbitration award shall be (i) in writing and shall contain the reasons for
the decision, (ii) final and binding on the parties hereto and (iii) enforceable
in any court of competent jurisdiction, and the parties hereto agree to be bound
thereby and to act accordingly.

 

Section 5.10  Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement, or any amendment or waiver
hereof, and the transactions contemplated hereby shall be paid by the party
incurring such costs or expenses.

 

Section 5.11  Further Assurances. From time to time following the date hereof,
the parties hereto shall execute and deliver such other instruments of
assignment, transfer and delivery and shall take such other actions as any other
party hereto reasonably may request in order to consummate, complete and carry
out the transactions contemplated by this Agreement.

 

[Signature Pages Follow]

 



 16 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 



  China Jo-Jo Drugstores, Inc.           By: /s/ Lei Liu     Name: Lei Liu    
Title:   Chief Executive Officer         CARERETAIL HOLDINGS LIMITED          
By: /s/ Dai Feng     Name: Dai Feng     Title:   Director         LEI LIU      
    /s/ Lei Liu           LI QI           /s/ Li Qi                 SUPER MARVEL
LIMITED           By: /s/ Lei Liu     Name: Lei Liu     Title:   Director

 

 

 

 

[Signature Page to Investor Rights Agreement]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 



  HANGZHOU JIUZHOU GRAND
PHARMACY CHAIN CO., LTD.           杭州九洲大药房连锁有限公司           By: /s/ Lei Liu      
    Name: Lei Liu     Title:   Director                       

 

  Company Chop:         Company Chop Affixed

  

 

 

 

 

 

 

 

 [Signature Page to Investor Rights Agreement]

 

 

 

 



Schedule 1

 



REGISTRATION RIGHTS

1.Applicability of Rights. The Investor shall be entitled to the following
rights with respect to any potential public offering of Common Securities in the
United States and shall be entitled to reasonably analogous or equivalent rights
with respect to any other offering of Company Securities in any other
jurisdiction pursuant to which the Company undertakes to publicly offer or list
such Company Securities for trading on a recognized securities exchange.
References to “Clauses” herein are to Clauses of this Schedule 1.

2.Definitions. For purposes of this Schedule 1:

(a)Registration. The terms “register,” “registered,” and “registration” refer to
a registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement.

(b)Registrable Securities. The term “Registrable Securities” means: (1) the
Company Securities acquired by the Investor pursuant to the Investment
Agreement; (2) any Company Securities issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, any Company Securities described in clause ‎(1) of this
subsection (1); and (3) any other Company Securities of the Company owned or
hereafter acquired by the Investor. Notwithstanding the foregoing, “Registrable
Securities” shall exclude any Registrable Securities sold by a person in a
transaction in which rights under this Schedule 1 are not assigned in accordance
with this Agreement or any Registrable Securities sold in a public offering,
whether sold pursuant to Rule 144 promulgated under the Securities Act, or in a
registered offering, or otherwise.

(c)Form S-3 and Form F-3. The terms “Form S-3” and “Form F-3” mean such
respective form under the Securities Act as is in effect on the date hereof or
any successor registration form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

(d)SEC. The term “SEC” means the U.S. Securities and Exchange Commission.

3.Demand Registration.

(a)Request by Investor. If the Company shall receive a written request from the
Investor that the Company file a registration statement under the Securities Act
covering the registration of Registrable Securities pursuant to this Clause ‎3,
then the Company shall use all reasonable efforts to effect, as soon as
practicable, the registration under the Securities Act of all Registrable
Securities that the Investor request to be registered, subject only to the
limitations of this Clause ‎3; provided that the Company shall not be obligated
to effect any such registration if the Company has, within the six (6) month
period preceding the date of such request, already effected a registration under
the Securities Act pursuant to this Clause ‎3 or Clause ‎5, or in which the
Investor had an opportunity to participate pursuant to Clause ‎4, other than a
registration from which the Registrable Securities of the Investor have been
excluded (with respect to all or any portion of the Registrable Securities the
Investor requested be included in such registration) pursuant to Clause 4(b).

 



 S-1 

 



(b)Underwriting. If the Investor intends to distribute the Registrable
Securities covered by its request by means of an underwriting, then it shall so
advise the Company as a part of its request made pursuant to this Clause. In
such event, the right of the Investor to include its Registrable Securities in
such registration shall be conditional upon the Investor’s participation in such
underwriting and the inclusion of the Investor’s Registrable Securities in the
underwriting to the extent provided herein. The Investor shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting by the Investor and reasonably
acceptable to the Company. Notwithstanding any other provision of this Clause,
if the underwriter(s) advise(s) the Company in writing that marketing factors
require a limitation of the number of securities to be underwritten then the
Company shall so advise the Investor, and the number of Registrable Securities
that may be included in the underwriting shall be reduced as required by the
underwriter(s); provided, however, that the number of shares of Registrable
Securities to be included in such underwriting and registration shall not be
reduced unless all other Securities are first entirely excluded from the
underwriting and registration. If the Investor disapproves of the terms of any
such underwriting, the Investor may elect to withdraw therefrom by written
notice to the Company and the underwriter(s), delivered at least ten (10)
Business Days prior to the effective date of the registration statement. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration. If the underwriter has not limited
the number of Registrable Securities to be underwritten, the Company may include
its securities for its own account in such registration if the underwriter so
agrees and if the number of Registrable Securities which would otherwise have
been included in such registration and underwriting will not thereby be limited.

(c)Maximum Number of Demand Registrations. The Company shall be obligated to
effect three (3) such demand registrations for the Investor.

(d)Deferral. Notwithstanding the foregoing, the Company shall not be required to
effect a registration pursuant to this Clause:

(i)during the period starting with the date sixty (60) Business Days prior to
the Company’s good faith estimate of the date of the filing of, and ending on a
date one hundred eighty (180) Business Days following the effective date of, a
Company-initiated registration subject to Clause ‎4 below, provided that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective;

 



 S-2 

 

 

(ii)if the Investor proposes to dispose of Registrable Securities that may be
registered on Form S-3 or Form F-3 pursuant to Clause ‎5 hereof; or

(iii)if the Company shall furnish to the Investor a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board, it would be materially detrimental to the Company and its
shareholders for such registration statement to be filed, then the Company shall
have the right to defer such filing for a period of not more than ninety (90)
days after receipt of the request of the Investor; provided, however, that the
Company may not utilize this right more than once in any twelve (12) month
period; provided further, that the Company shall not register any of its
Securities during such twelve (12) month period other than its Securities
offered to its directors, officers, employees and consultants pursuant to its
equity incentive plan. A demand right shall not be deemed to have been exercised
until such deferred registration shall have been effected.

(e)Expenses. All expenses incurred in connection with any registration pursuant
to this Clause, including without limitation all U.S. federal, “blue sky” and
all foreign registration, filing and qualification fees, printer’s and
accounting fees, and fees and disbursements of counsel for the Company including
reasonable expenses of one legal counsel for the Investor (but excluding
underwriters’ discounts and commissions relating to shares sold by the Investor)
not exceeding US$50,000, shall be borne by the Company. The Investor shall bear
all discounts, commissions or other amounts payable to underwriter(s) or
brokers, in connection with such offering by the Investor.

4.Piggyback Registrations. The Company shall notify the Investor in writing at
least twenty (20) days prior to filing any registration statement under the
Securities Act for purposes of effecting a public offering of Securities of the
Company (including, but not limited to, registration statements relating to
secondary offerings of Securities of the Company, but excluding registration
statements relating to any registration under Clause ‎3 or Clause ‎5 or to any
employee benefit plan or a corporate reorganization) and will afford the
Investor an opportunity to include in such registration statement all or any
part of the Registrable Securities then held by the Investor. The Investor shall
within twelve (12) days after receipt of the above-described notice from the
Company, so notify the Company in writing, and in such notice shall inform the
Company of the number of Registrable Securities the Investor wishes to include
in such registration statement. If the Investor decides not to include all of
its Registrable Securities in any registration statement thereafter filed by the
Company, the Investor shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its Securities, all upon the terms and conditions set forth herein.

(a)Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Clause prior
to the effectiveness of such registration whether or not the Investor has
elected to include Securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with Clause
‎4(c) hereof.    



 S-3 

 

 

(b)Underwriting. If a registration statement under which the Company gives
notice under this Clause is for an underwritten offering, then the Company shall
so advise the Investor. In such event, the right of the Investor to be included
in a registration pursuant to this Clause shall be conditional upon the
Investor’s participation in such underwriting and the inclusion of the
Investor’s Registrable Securities in the underwriting to the extent provided
herein. The Investor shall enter into an underwriting agreement in customary
form with the managing underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude up to seventy percent (70%) of the
Registrable Securities from the registration and the underwriting, and the
number of shares that may be included in the registration and the underwriting
shall be allocated, first to the Company, second, to the Investor; and third, to
holders of other Securities of the Company, provided, however, that the right of
the underwriter(s) to exclude shares (including Registrable Securities) from the
registration and underwriting as described above shall be restricted so that (i)
the number of Registrable Securities included in any such registration is not
reduced below thirty percent (30%) of the aggregate number of Registrable
Securities for which inclusion has been requested; and (ii) all shares that are
not Registrable Securities and are held by any other person, including, without
limitation, the Founders and any other person who is an employee, officer,
consultant or director of the Company (or any Subsidiary of the Company) shall
first be excluded from such registration and underwriting before any Registrable
Securities are so excluded. If the Investor disapproves of the terms of any such
underwriting, the Investor may elect to withdraw therefrom by written notice to
the Company and the underwriter(s), delivered at least ten (10) days prior to
the effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.

(c)Expenses. All expenses incurred in connection with a registration pursuant to
this Clause (excluding underwriters’ and brokers’ discounts and commissions
relating to shares sold by the Investor), including, without limitation all U.S.
federal, “blue sky” and all foreign registration, filing and qualification fees,
printers’ and accounting fees, and fees and disbursements of counsel for the
Company and reasonable expenses of one legal counsel for the Investor not
exceeding US$50,000, shall be borne by the Company.

(d)Not Demand Registration. Registration pursuant to this Clause shall not be
deemed to be a demand registration as described in Clause ‎3 above. Except as
otherwise provided herein, there shall be a maximum of two (2) times the
Investor may request registration of Registrable Securities under this Clause ‎4
during any twelve-month period.

 

 S-4 

 

5.Form S-3 or Form F-3 Registration. In case the Company shall receive from the
Investor a written request or requests that the Company effect a registration on
Form S-3 or Form F-3 and any related qualification or compliance with respect to
all or a part of the Registrable Securities owned by the Investor, then the
Company will:

(a)Registration. As soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of the Investor’s
Registrable Securities as are specified in such request; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Clause:

(i)if Form S-3 or Form F-3 is not available for such offering by the Investor;

(ii)if the Company shall furnish to the Investor a certificate signed by the
President or Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its shareholders for such Form S-3 or Form F-3
registration to be effected at such time, in which event the Company shall have
the right to defer the filing of the Form S-3 or Form F-3 registration statement
no more than once during any twelve month period for a period of not more than
ninety (90) days after receipt of the request of the Investor under this Clause
5; provided that the Company shall not register any of its other Securities
during such ninety (90) day period; or

(iii)if the Company has, within the twelve (12) month period preceding the date
of such request, already effected two (2) registrations under the Securities Act
other than a registration from which the Registrable Securities of the Investor
have been excluded (with respect to all or any portion of the Registrable
Securities the Investor requested be included in such registration) pursuant to
the provisions of Clause 3(b) or Clause ‎4(b).

(b)Expenses. The Company shall pay all expenses incurred in connection with each
registration requested pursuant to this Clause (excluding underwriters’ or
brokers’ discounts and commissions relating to shares sold by the Investor),
including without limitation all U.S. federal, “blue sky” and all foreign
registration, filing and qualification fees, printers’ and accounting fees, and
fees and disbursements of counsel for the Company and reasonable expenses of one
legal counsel for the Investor.

(c)Not Demand Registration. Form S-3 or Form F-3 registrations shall not be
deemed to be demand registrations as described in Clause ‎3 above. Except as
otherwise provided herein, there shall be a maximum of two (2) times the
Investor may request registration of Registrable Securities under this Clause 5
during any twelve-month period.

6.Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement the Company shall, as
expeditiously as reasonably possible:

(a)Registration Statement. Prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use all reasonable
efforts to cause such registration statement to become effective, provided,
however, that the Company shall not be required to keep any such registration
statement effective for more than sixty (60) days.    



 S-5 

 

 

(b)Amendments and Supplements. Prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

(c)Prospectuses. Furnish to the Investor such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as it may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by it that are
included in such registration.

(d)Blue Sky. Use all reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Investor,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

(e)Underwriting. In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement in usual and
customary form, with the managing underwriter(s) of such offering. The Investor
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.

(f)Notification. Notify the Investor at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of (i) the issuance
of any stop order by the SEC in respect of such registration statement, or (ii)
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

(g)Opinion and Comfort Letter. Furnish, at the request of the Investor, on the
date that such Registrable Securities are delivered to the underwriter(s) for
sale, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering and reasonably satisfactory to
the Investor, addressed to the underwriters, if any, and to the Investor and
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Investor, addressed to the
underwriters, if any, and to the Investor.    



 S-6 

 



(h)Notwithstanding any of the foregoing provisions, the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Clause ‎3 or 5 if the registration request is subsequently withdrawn at the
request of the Investor (in which case the Investor shall bear such expenses),
unless, in the case of a registration requested under Clause 3, the Investor
agrees to forfeit such right to demand registration pursuant to Clause ‎3;
provided further, however, that if at the time of such withdrawal, the Investor
has learnt of a material adverse change in the condition, business, or prospects
of the Company not known to the Investor at the time of its request for such
registration and have withdrawn its request for registration with reasonable
promptness after learning of such material adverse change, then the Investor
shall not be required to pay any of such expenses and such registration shall
not constitute the use of a demand registration pursuant to Clause ‎3.

7.Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Schedule 1 with respect to the
Registrable Securities of the Investor that the Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of such securities as shall be required
to timely effect the registration of their Registrable Securities. In connection
therewith, the Investor shall be required to represent and warrant to the
Company that all such information which is given in writing expressly for
inclusion in such registration is true and accurate in all material respects.

8.No Registration Rights to Third Parties. Without the prior consent of the
Investor, the Company covenants and agrees that it shall not grant, or cause or
permit to be created, for the benefit of any person or entity any registration
rights of any kind (whether similar to the demand, “piggyback” or Form S-3 or
Form F-3 registration rights described in this Schedule 1, or otherwise)
relating to any Securities of the Company, other than rights that are
subordinate in right to the Investor.

9.Assignment. The registration rights under this Schedule 1 may be transferred
or assigned by the Investor to any transferee or assignee of its Company
Securities representing five percent (5%) or more of the issued share capital of
the Company.

10.Re-sale Rights. The Company shall at its own cost use its best efforts to
assist the Investor in the sale or disposition of, and to enable the Investor to
sell under Rule 144 promulgated under the Securities Act the maximum number of,
its Registrable Securities, including without limitation (a) the prompt delivery
of applicable instruction letters to the Company’s transfer agent to remove
legends from the Investor’s share certificates, (b) causing the prompt delivery
of appropriate legal opinions from the Company’s counsel in forms reasonably
satisfactory to the Investor’s counsel, (c) if the Company has depository
receipts listed or traded on any exchange or inter-dealer quotation system, (i)
the prompt delivery of instruction letters to the Company’s share registrar and
depository agent to convert the Investor’s securities into depository receipts
or similar instruments to be deposited in the Investor’s brokerage account(s),
(ii) the prompt payment of all costs and fees related to such depositary
facility, including conversion fees and maintenance fees for Registrable
Securities held by the Investor and (iii) taking any and all other steps
necessary to facilitate the conversion into depository receipts or similar
instruments. The Company acknowledges that time is of the essence with respect
to its obligations under this Clause, and that any delay will cause the Investor
irreparable harm and constitutes a material breach of its obligations under this
Agreement.

 

11. Rule 144 Reporting. The Company agrees to: (a) make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times; (b) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and (c) so long as the Investor owns any Registrable
Securities, to furnish to the Investor promptly upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, or its qualification as a
registrant whose securities may be resold pursuant to Form S-3 or Form F-3 (at
any time after it so qualifies), (ii) a copy of the most recent annual or
quarterly report of the Company, and (iii) such other reports and documents of
the Company as the Investor may reasonably request in availing itself of any
rule or regulation of the SEC that permits the selling of any such securities
without registration or pursuant to Form S-3 or Form F-3.



 

 S-7 

 

  

Exhibit A

FORM OF JOINDER TO INVESTOR RIGHTS AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Investor
Rights Agreement dated as of January 3, 2017 (as amended, restated or otherwise
modified from time to time, the “Investor Rights Agreement”) among China Jo-Jo
Drugstores, Inc., Lei Liu, Li Qi, Super Marvel Limited and CareRetail Holdings
Limited. Capitalized terms used, but not defined, herein shall have the meaning
ascribed to such terms in the Investor Rights Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Investor Rights Agreement as of the date hereof and shall have all
of the rights and obligations of Investor thereunder as if it had executed the
Investor Rights Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Investor Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date: _________________ ____, _________

 

  [NAME OF JOINING PARTY]         By:       Name:     Title:         Address,
fax number and email for notices:                      

  

 E-1 

 

  

Accepted and Agreed:

  

[OTHER PARTIES TO INVESTOR RIGHTS AGREEMENT AT THE TIME JOINDER AGREEMENT IS
EXECUTED]         By:       Name:     Title:  

 

 

E-2



 

 